DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 8, the figures and specification each describe the first color filter as blue (not the claimed red), and the third color filter as red (not the claimed blue).  
Appropriate clarification and correction are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, Claim 10 recites “a color photoresist layer, configured to cover the support pillar and the color photoresist layer.”  It is unclear how the color photoresist layer covers itself.  For purposes of examination, this inconsistent limitation will not be considered.  
Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4–8, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0203177 to Cho et al. in view of U.S. Patent Application Publication No. 2012/0057111 to Ohkubo et al.
Regarding Claim 1, Cho discloses (e.g., Figs. 12–17 and their corresponding description, including paragraphs [0112]–[0168]) a display panel (Fig. 17), comprising: a substrate 210; a color photoresist layer 230, formed on the substrate, wherein the color photoresist layer comprises three types of parallelly disposed first color filter 230B, second color filter 230G and third color filter 230R in different heights; a support pillar 320 (321/322/323, see, e.g., Fig. 12), wherein the support pillar is disposed on the color photoresist layer (Fig. 17); the support pillar comprises: a main support pillar 321, wherein the main support pillar is disposed on the first color filter: a first auxiliary support pillar 322, disposed on the second color filter; a second auxiliary support pillar 323, disposed on the third color filter; a height difference between the main support pillar and the first auxiliary support pillar is a first section difference; and a height difference between the main support pillar and the second auxiliary support pillar is a second section difference.
Cho does not explicitly disclose that the first section difference is the same as the second section difference.
Ohkubo discloses a display device, and teaches secondary spacers 25 each having a same section difference from a main spacer 24 in order to prevent substrate bending (e.g., paragraph [0052]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Cho such that the first section difference is the 
Regarding Claim 4, the combination of Cho and Ohkubo would have rendered obvious wherein the height of the second auxiliary support pillar is different from the height of the first auxiliary support pillar, and surfaces of the second color filter and the third color filter are smooth (where, when the spacers 322/323 of Cho are adjusted to the same height, as suggested by Ohkubo, the heights would be different to achieve the same overall height in the display device).
Regarding Claim 5, the combination of Cho and Ohkubo would have rendered obvious wherein the height of the first auxiliary support pillar is reduced (where, when the spacers 322/323 of Cho are adjusted to the same height, as suggested by Ohkubo, the height of the first auxiliary support pillar would need to be reduced to achieve the same overall height in the display device), the heights of the second color filter and the third color filter are different (Fig. 17 of Cho), and the surfaces of the second color filter and the third color filter are smooth (Fig. 17 of Cho).
Regarding Claim 6, the combination of Cho and Ohkubo would have rendered obvious wherein the height of the second auxiliary support pillar is increased (where, when the spacers 322/323 of Cho are adjusted to the same height, as suggested by Ohkubo, the height of the second auxiliary support pillar would need to be increased to achieve the same overall height in the display device), the heights of the second color filter and the third color filter are different (Fig. 17 of Cho), and the surfaces of the second color filter and the third color filter are smooth (Fig. 17 of Cho).
Regarding Claim 7, the combination of Cho and Ohkubo would have rendered obvious wherein the substrate comprises a substratum (210, Fig. 17 of Cho).
Regarding Claim 8, in view of the §112 rejection above, the combination of Cho and Ohkubo would have rendered obvious wherein the first color filter is a blue filter, the second color filter is a green filter, and the third color filter is a red filter (Fig. 17 of Cho).
Regarding Claim 10, in view of the §112 rejection above, the combination of Cho and Ohkubo would have rendered obvious wherein the substrate further comprises: a substratum (210, Fig. 17 of Cho); a black matrix layer (220 of Cho), formed on the substratum, wherein the color photoresist layer is formed on the black matrix layer (Fig. 17 of Cho).

Regarding Claim 14, Cho discloses (e.g., Figs. 12–17 and their corresponding description, including paragraphs [0112]–[0168]) a manufacturing method for a display panel, comprising the following steps: forming a color photoresist layer 230 on a substrate 210: forming a support pillar 320 on the color photoresist layer: wherein, the color photoresist layer comprises three types of parallelly disposed first color filter 230B, second color filter 230G and third color filter 230R in different heights; the support pillar comprises: a main support pillar 321, disposed on the first color filter: a first auxiliary support pillar 322, disposed on the second color filter; a second auxiliary support pillar 323, disposed on the third color filter; a height difference between the main support pillar and the first auxiliary support pillar is a first section difference; a height difference between the main support pillar and the second auxiliary support pillar is a second section difference.

Ohkubo discloses a display device, and teaches secondary spacers 25 each having a same section difference from a main spacer 24 in order to prevent substrate bending (e.g., paragraph [0052]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Cho such that the first section difference is the same as the second section difference, as suggested by Ohkubo, in order to prevent substrate bending.
Regarding Claim 17, the combination of Cho and Ohkubo would have rendered obvious wherein the step of forming the color photoresist layer on the substrate comprises the following steps: forming the second color filter and the third color filter with the smooth surfaces by using a full-transmitting mask plate (e.g., Figs. 12–16 of Cho); the step of forming the support pillar on the color photoresist layer comprises the following steps: respectively forming the first auxiliary support pillar and the second auxiliary support pillar on the second color filter and the third color filter (e.g., Figs. 12–16 of Cho).

Allowable Subject Matter
Claims 2, 3, 9, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 2, 9, and 16, the prior art of record fails to disclose, and would not have rendered obvious, in combination with the base claims from which these depend, the further lug boss features.
Regarding Claims 3 and 15, the prior art of record fails to disclose, and would not have rendered obvious, in combination with the base claims from which these depend, the further groove features.

Claims 11–13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 11, the features in common with Claim 1 would have been obvious as set forth in the rejection of Claim 1; however, the prior art of record fails to disclose, and would not have rendered obvious, in combination with the remaining features, the further groove features.  Claims 12 and 13 depend from Claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871